DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/787,954, filed on 10/19/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,819,632. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the instant application are merely a broader version of and/or taught by claims 1-14 of U.S. Patent No. 10,819,632.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,426,181 (hereinafter Feroz) in view of US 9,106,765 (hereinafter Mehta).
Regarding claims 1 and 9, Feroz teaches a method/router, comprising: a communication device, configured to receive a plurality of first packets of a connection (Fig. 6, 208; Col. 19, ll. 48-50: details packets from new data flow) and at least one second packet of the connection subsequent to the first packets (Fig. 6, 208; Col. 19, ll. 48-50: details packets from existing data flow); a first processor, coupled to the communication device (Fig. 6, 208; Col. 19, ll. 38-45: details packet processor, as first controller), and configured to analyze the first packets to determine at least part of a plurality of transport-layer parameters associated with the connection (Fig. 6, 208; Col. 19, 48-50: details packets from new data flow), receive a traffic control rule associated with the connection (Fig. 6, 214; Col. 19, 38-45: details determine a traffic type and/or traffic class, as traffic control rules, associated with the flow); and the second processor, configured to perform traffic control on the second packet according to the traffic control rule and the at least part of the transport-layer parameters (Fig. 2, 84; Col. 21, 13-16: details flow control module, as second processor).  
Feroz does not explicitly teach offload processing of the at least one second packet of the connection to a second processor after the at least part of the transport-layer parameters is determined.
However, Mehta teaches offload processing of the at least one second packet of the connection to a second processor after the at least part of the transport-layer parameters is determined (FIG. 3, 304, 306; FIG. 4; col. 5, ll. 46-48; col. 8, ll. 30-67: details dedicated processor, as offload task to second processor; network detection component can monitor network traffic at the transport layer… is there a malware signature match, as after the transport-layer parameters is determined).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Feroz to incorporate the teachings of Mehta and include offload processing of the at least one second packet of the connection to a second processor after the at least part of the transport-layer parameters is determined of Mehta with Feroz.  Doing so would provide the advantage and capability to provide a desirable user experience (Mehta, at col. 1, ll. 35-36).

Regarding claims 2 and 10, Feroz teaches wherein the traffic control is performed independent of the first processor (Fig. 2, 86, 82: details traffic classification engine, as traffic management, independent of packet processor, as first processor). 

Regarding claims 3 and 11, Feroz teaches wherein the first processor is further configured to store the at least part of the transport-layer parameters in a storage device coupled to the second processor (Fig. 6, 216, 214; Col. 21, 8-11, 17-20: details traffic classification database stores the traffic management policy parameters), and the traffic control is performed according to the traffic control rule and the at least part of the transport-layer parameters in the storage device (Fig. 6, 222; Col. 21, 12-16: details determine a traffic type and/or traffic class associated with the flow).  

Regarding claims 4 and 12, Feroz teaches wherein the traffic control rule comprises a Quality of Service (QoS) parameter associated with the connection (Col. 17, 46-66: details flow control module uses policies and partitions, as well as the target rates, to determine how to allocate bandwidth for individual data flows).  
Regarding claims 5 and 13, Feroz teaches wherein the transport-layer parameters comprise at least one of the following: a source Internet Protocol (IP) address and a destination IP address; a source port number and a destination port number; and a source protocol and a destination protocol (Col. 19, 51-57: details TCP or UDP flows; flows are detected based on the following flow attributes, as transport-layer parameters, source IP address, destination IP address, source port number, destination port number, and protocol).  

Regarding claim 15, Feroz teaches a router, comprising: a communication device, configured to receive a plurality of first packets of a connection (Fig. 6, 208; Col. 19, ll. 48-50: details packets from new data flow) and at least one second packet of the connection subsequent to the first packets (Fig. 6, 208; Col. 19, ll. 48-50: details packets from existing data flow); a first processor, coupled to the communication device (Fig. 6, 208; Col. 19, ll. 38-45: details packet processor, as first controller), and configured to analyze the first packets to determine a plurality of transport-layer parameters and receive a traffic control rule associated with the connection (Fig. 6, 204, 211, 214; Col. 19, ll. 38-45, 51-56; col. 20, l. 47: details packet processor determines whether a flow object includes attributes has been created for the transport layer flow which the data packet is a part; flow object is passed to the traffic classification database to determine a traffic class or type); a first storage device, coupled to the first processor, and configured to store the transport-layer parameters and the traffic control rule (Fig. 6, 216, 224; Col. 21, ll. 8-11, 17-20: details traffic classification database, as storage device, stores in the flow object the traffic management policy parameters); and a hardware accelerator, coupled to the first processor and the first storage device, comprising a second processor and a second storage device (Fig. 2, 84; Col. 21, ll. 13-16: details flow control module, as hardware accelerator); wherein, the first processor is further configured to retrieve the traffic control rule and the transport-layer parameters from the first storage device (Fig. 6, 214; Col. 19, ll. 38-45: details determine a traffic type and/or traffic class, as traffic control rules, associated with the flow) and store the traffic control rule and the transport-layer parameters into the second storage device (Fig. 6, 216, 214; Col. 21, ll. 8-11, 17-20: details traffic classification database stores the traffic management policy parameters, as traffic control rules and transport-layer parameters). 
Feroz does not explicitly teach so as to offload packet processing task to the second processor which is capable of performing traffic control on the second packet according to at least part of the transport-layer parameters and the traffic control rule in the second storage device.  
However, Mehta teaches so as to offload packet processing task to the second processor which is capable of performing traffic control on the second packet according to at least part of the transport-layer parameters and the traffic control rule in the second storage device (FIG. 3, 304, 306; FIG. 4; col. 5, ll. 46-48; col. 8, ll. 30-67: details dedicated processor, as offload task to second processor, memory dedicated to module, as second storage device; network detection component can monitor network traffic at the transport layer… is there a malware signature match, as use the transport-layer parameters; attribute are gathered at the application layer… application layer matches to the subset of gathered attributes are blocked or quarantined, as traffic control rule).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Feroz to incorporate the teachings of Mehta and include so as to offload packet processing task to the second processor which is capable of performing traffic control on the second packet according to at least part of the transport-layer parameters and the traffic control rule in the second storage device of Mehta with Feroz.  Doing so would provide the advantage and capability to provide a desirable user experience (Mehta, at col. 1, ll. 35-36).

Regarding claim 16, Feroz teaches where the traffic control is performed independent of the first processor (Fig. 2, 86, 82: details traffic classification engine, as traffic management, independent of packet processor, as first processor).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bagepalli (US7111162) details load balancing approach for scaling secure sockets layer performance.
Folco (US 2015/0365286) details operating a dual chipset network interface controller that includes a high performance media access control chipset and a low performance media access control chipset.
Morrison (US 2003/0235194) details network processor with multiple multi-threaded packet-type specific engines.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasper Kwoh whose telephone number is (408)918-7644. The examiner can normally be reached Tuesday through Friday, 10am to 4pm Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASPER KWOH/Patent Examiner, Art Unit 2415